DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-4, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tachikawa et al. (US 2015/0015350).
	Regarding claim 1, Tachikawa discloses an electronic switch comprising:
a housing (5); 
main contacts (10Aa and 10Ab) installed at a portion of the housing (5); and 
an auxiliary contact (55Ba and 55Bb) installed at another portion of the housing (5), 
wherein a partition (7, figure 7) is installed in a longitudinal direction inside the housing (5) to provide a first accommodating part (left part of 7) and a second accommodating part (right part of 7), 
the main contacts (10Aa and 10Ab) are installed in the first accommodating part (left part of 7), and 

an auxiliary contact mounting bracket (51A, 51B, 55Aa and 55Ab) provided in the second accommodating part.
the switch (54)  cooperatively operating according to an operational state of the main contacts (10Aa and 10Ab) and transferring a corresponding signal to the auxiliary contact (55Ba and 55Bb) (see par. [0085]-[0087]).
Regarding claim 2, Tachikawa discloses:
wherein the main contacts (10Aa and 10Ab) include a fixed contact (10Aa and 10Ab) installed in a penetrating manner on an upper surface of the first accommodating part (left part of 7) and 
a movable contact (14A and 14B) movably installed in the first accommodating part (left part of 7) and brought into contact with the fixed contact (10Aa and 10Ab) or separated therefrom.
	Regarding claim 3, Tachikawa discloses:
wherein the partition (7) is integrally formed in the housing (5).
	Regarding claim 4, Tachikawa discloses:
wherein an accommodating part lower cover (6) covering a lower portion of the first accommodating part (left part of 7) is provided.
	Regarding claim 7, Tachikawa discloses:
the switch (54) is installed at a protrusion formed at a portion of the auxiliary contact mounting bracket (51A, 51B, 55Aa and 55Ab).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tachikawa et al. (US 2015/0015350) in view of Wan (US 2012/0307409), Figures front page or 3B.
Regarding claim 8, Tachikawa do not disclose an auxiliary contact printed circuit board is installed on an upper surface of the auxiliary contact mounting bracket.
Wan discloses alternating current contactor comprising the auxiliary contact printed circuit board (311) is installed on an upper surface of the auxiliary contact mounting bracket (see the drawing below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the circuit board as taught by Wan with Tachikawa’s device for the purpose of connecting all the electronic components of a device in a compact space, and ensuring these components are safely insulated when they're being connected to a power source.

    PNG
    media_image1.png
    298
    438
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 10/7/21 have been fully considered but they are not persuasive
In the 	REMARKS:	
Page 4, applicant argued that ““Tachikawa and Wan fail to teach or suggest these features: an auxiliary contact mounting bracket provided in the second accommodating part; and a switch cooperatively operating according to an operational state of the main contacts and transferring a corresponding signal to the auxiliary contact."”…..…. Thus, Tachikawa's auxiliary contact mechanism 51A and 51B is not the claimed "auxiliary contact mounting bracket provided in the second accommodating part" as recited in claim 1.”

	Applicant’s arguments with respect to claim 1 have been considered but are moot.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
November 27, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837